Exhibit 10.1

 

NUVELO, INC.

 

EXECUTIVE CHANGE IN CONTROL AND SEVERANCE BENEFIT PLAN

 

1. INTRODUCTION

 

The Nuvelo, Inc. Executive Change in Control and Severance Benefit Plan (the
“Plan”) is hereby established effective December 14, 2004 (the “Effective
Date”). The purpose of the Plan is to provide for the payment of severance
benefits and/or change in control benefits to certain eligible employees of
Nuvelo, Inc. and its wholly owned subsidiaries (collectively, “Nuvelo”). The
Plan supersedes and replaces in its entirety any change in control and/or
severance arrangement adopted by Nuvelo. This Plan also is intended to supersede
any unwritten severance plan, policy, or practice of Nuvelo and any unwritten
change of control plan, policy or practice of Nuvelo. However, except as
provided herein, this Plan does not supersede any written agreement between
Nuvelo and any employee that provides for payments or benefits in the event of
termination of employment or a change in control of Nuvelo. This Plan may,
however, provide for certain offsets or reduction of benefits under this Plan on
account of such other benefits. This document also is the Summary Plan
Description for the Plan.

 

2. DEFINITIONS.

 

For purposes of the Plan, the following terms are defined as follows:

 

(a) “Alternative Benefits” means Covered Benefits that are provided by a
program, plan, agreement, or arrangement other than this Plan. Accordingly, for
example, an “Alternative Cash Severance Benefit” means a Cash Severance Benefit
that is an Alternative Benefit and an “Alternative Continued Medical Benefit”
means a Continued Medical Benefit that is an Alternative Benefit.
Notwithstanding the foregoing, a benefit that is designated an Alternative
Benefit in a Participant’s Participation Notice shall be deemed to be an
Alternative Benefit with respect to such Participant, and a benefit that is
designated as not an Alternative Benefit in a Participant’s Participation Notice
shall not be deemed to be an Alternative Benefit with respect to such
Participant. Any benefit provided to a Participant other than by this Plan which
is not addressed in the Participant’s Participation Notice shall be deemed to be
an Alternative Benefit if such benefit is described in the first sentence of
this Section 2(a).

 

(b) “Base Salary Amount” means the greater of (i) the Participant’s base salary
as determined on a monthly basis at the time of the Covered Termination
multiplied by twelve (12), or (ii) the greatest amount of base salary received
by the Participant in any consecutive twelve (12) month period that occurred
within the thirty-six (36) month period immediately preceding the Covered
Termination. For clarity purposes, any amount that a Participant elects to have
withheld from the Participant’s base salary, for example, contributions to any
current or future plan qualified under Section 401(k) of the Code or any
nonqualified deferred compensation plan (collectively “Elective Deferral Plans”)
shall not reduce the Participant’s Base Salary Amount.

 

(c) “Base Severance Benefit” means the Participant’s Base Salary Amount. Except
as may be set forth in the Participant’s Participation Notice, in the event the
Participant has received, or is entitled to and has not waived, an Alternative
Cash Severance Benefit, the Base Severance Benefit shall be reduced (but not
below zero) by the amount of the Alternative Cash Severance Benefit. The Base
Severance Benefit shall be paid in cash over a twelve (12) month period in
accordance with Nuvelo’s normal payroll practices.

 

(d) “Board” means the Board of Directors of Nuvelo.

 

(e) “Bonus Amount” means the highest level of Bonuses Received by the
Participant in any consecutive eleven (11) month period that occurred within the
thirty-six (36) month period immediately preceding the Covered Termination.
“Bonuses Received” means any cash bonuses paid to a Participant pursuant to a
cash bonus plan or program and shall not include, for example, amounts received
pursuant to restricted stock, restricted stock units, or stock appreciation
rights whether or not such awards are paid or settled in cash.



--------------------------------------------------------------------------------

(f) Bonus Severance Benefit means the Participant’s Bonus Amount. Except as may
be set forth in the Participant’s Participation Notice, in the event the
Participant has received, or is entitled to and has not waived, an Alternative
Cash Severance Benefit, the Bonus Severance Benefit shall be reduced (but not
below zero) by the amount of the excess, if any, of Alternative Cash Severance
Benefit over the Base Severance Benefit. The Bonus Severance Benefit shall be
paid in cash over a twelve (12) month period in accordance with Nuvelo’s normal
payroll practices.

 

(g) “Cash Severance Benefit” means one or more cash payments by Nuvelo to, or on
behalf of, a Participant on account of the employee’s termination of employment
with Nuvelo or in lieu of severance benefits. Such payments may be paid in a
lump sum or over time. The manner by which the amount of such benefit is
determined shall not affect the characterization of the benefit as a Cash
Severance Benefit; provided, however, that salary, vacation pay, and bonuses
that are earned but unpaid as of the date of such termination of employment and
distributions from any Elective Deferral Plans as defined in Section 2(b) shall
not constitute Cash Severance Benefits. For example, payments pursuant to
Section 5(b) shall constitute Cash Severance Benefits.

 

(h) “Change in Control” is defined as one or more of the following events:

 

(i) there is consummated a sale or other disposition of all or substantially all
of the assets of Nuvelo, as determined on a consolidated basis (other than a
sale to an entity where at least fifty percent (50%) of the combined voting
power of the voting securities of such entity are owned by the stockholders of
Nuvelo immediately after such sale or other disposition in substantially the
same proportions as their ownership of Nuvelo immediately prior to such sale or
other disposition); or

 

(ii) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) Nuvelo, and, immediately after the
consummation of such transaction, the stockholders of Nuvelo immediately prior
to the consummation of such transaction do not directly or indirectly own,
immediately after the consummation of such transaction, outstanding voting
securities representing at least fifty percent (50%) of the combined outstanding
voting power of the surviving entity in such transaction or at least fifty
percent (50%) of the combined outstanding voting power of the parent of the
surviving entity in such transaction, in each case in substantially the same
proportions as their ownership of Nuvelo immediately prior to such transaction;
or

 

(iii) any person, entity or group (other than Nuvelo, a subsidiary or affiliate
of Nuvelo, or a Nuvelo employee benefit plan, including any trustee of such plan
acting as trustee) becomes the beneficial owner, directly or indirectly, of
securities of Nuvelo representing at least fifty percent (50%) of the combined
voting power of Nuvelo’s then-outstanding securities, other than by virtue of a
merger, consolidation or similar transaction; or

 

(iv) the individuals who, at the beginning of any period of two years or less,
constituted the Board of Directors of Nuvelo cease, for any reason, to
constitute at least a majority thereof, unless the election or nomination for
election of each new director was approved by the vote of at least a majority of
the directors then still in office who were directors at the beginning of such
period.

 

(i) “Change in Control Severance” means any Covered Termination of a Participant
that occurs during the one (1) month prior to or during the twelve (12) months
after a Change in Control.

 

(j) “Code” means the Internal Revenue Code of 1986, as amended.

 

(k) “Constructive Termination” means a voluntary termination of employment by a
Participant after one of the following is undertaken without the Participant’s
express written consent:

 

(i) the assignment to the Participant of duties or responsibilities that results
in a material diminution in the Participant’s authority, duties, position,
status, or responsibilities with Nuvelo as in effect at any time during the
twelve (12) month period preceding such assignment;



--------------------------------------------------------------------------------

(ii) a change in reporting responsibilities, titles, or offices that is not in
connection with a promotion;

 

(iii) a reduction in the Participant’s base salary;

 

(iv) a change in the Participant’s business location of more than 35 miles from
the business location prior to such change, except for required travel for
Nuvelo’s business to an extent substantially consistent with Participant’s prior
business travel obligations;

 

(v) a material breach by Nuvelo of any provisions of the Plan or any enforceable
written agreement between Nuvelo and the Participant; or

 

(vi) any failure by Nuvelo to obtain assumption of the Plan by any successor to,
or assignee of, Nuvelo.

 

Notwithstanding the foregoing, a voluntary termination shall not be deemed a
Constructive Termination unless (x) the Participant provides Nuvelo with written
notice (the “Constructive Termination Notice”) that the Participant believes
that an event described in this Section 2(m) has occurred, (y) the Constructive
Termination Notice is given within one (1) month of the date the event occurred,
and (z) Nuvelo does not rescind or cure the conduct giving rise to the event
described in this Section 2(k) within fifteen (15) days of receipt by Nuvelo of
the Constructive Termination Notice, in which case the date of Constructive
Termination shall be deemed the date on which that fifteen (15) day period
expires.

 

(l) “Continuation Period” means the twelve (12) month period from the date of
the Covered Termination.

 

(m) “Continued Medical Benefits” means Nuvelo’s direct payment or reimbursement,
in whole or in part, whether pursuant to the Plan or otherwise, of the premium
cost of medical, dental, or vision insurance coverage for the Participant or the
Participant’s family members, where such premium is paid by Nuvelo after the
Participant’s termination of employment with Nuvelo and such premium covers a
period extending beyond such termination of employment. For the purposes of the
preceding sentence, a wholly or partially self-insured plan or arrangement
maintained by Nuvelo shall be considered insurance coverage. For example, the
benefits pursuant to Sections 5(c) and 6(d) shall constitute Continued Medical
Benefits.

 

(n) “Covered Benefits” means the following benefits: (i) Cash Severance
Benefits, (ii) Continued Medical Benefits and (iii) accelerated vesting of
Nuvelo Stock Awards.

 

(o) “Covered Termination” means an Involuntary Termination Without Cause or a
Constructive Termination. Termination of employment of a Participant due to
death or disability shall not constitute a Covered Termination unless a
voluntary termination of employment by the Participant immediately prior to the
Participant’s death or disability would have qualified as a Constructive
Termination.

 

(p) “Eligible Employee” means all executive employees at the level of Vice
President of Nuvelo or above. In addition to the foregoing, “Eligible Employee”
means any other current or former employee of Nuvelo (x) who has been designated
by the Board as eligible for benefits under the Plan and (y) whose highest
seniority level was at least the equivalent of a Vice President; provided,
however, that the Board shall not designate more than ninety-nine (99) persons
as Eligible Employees at any one time.

 

(q) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(r) “Involuntary Termination Without Cause” means an involuntary termination of
employment by Nuvelo other than for one of the following reasons:

 

(i) a refusal or failure to follow the lawful and reasonable directions of the
Board or individual to whom the Participant reports, which refusal or failure is
not cured within 30 days following delivery of written notice of such conduct to
the Participant;



--------------------------------------------------------------------------------

(ii) a material failure by the Participant to perform his or her duties in a
manner reasonably satisfactory to the Board that is not cured within 30 days
following delivery of written notice of such failure to the Participant; or

 

(iii) participation in, a conviction of, or a plea of guilty or nolo contendere
to a felony or any crime involving moral turpitude, fraud, or dishonesty that is
likely to have or has had a material adverse effect on Nuvelo.

 

(s) “Option” means any and all options granted to a Participant by Nuvelo, in
exchange for the performance of services, to acquire common stock of Nuvelo,
other than any options granted to a Participant which expressly provide that
this Plan shall not apply to such option.

 

(t) “Participant” means an Eligible Employee who has received a Participation
Notice that the employee is eligible to receive benefits pursuant to this Plan.

 

(u) “Participation Notice” means the latest notice delivered by Nuvelo to an
Eligible Employee informing the employee that the employee is eligible for
Covered Benefits. A Participation Notice shall be in such form as may be
determined by Nuvelo. Notwithstanding the foregoing, neither Nuvelo nor any
successor may amend a Participation Notice in any way that is adverse to a
Participant, without the written consent of the Participant, unless (x) the
amendment is made more than six (6) months prior to an applicable Covered
Termination or Change in Control and (y) the amendment does not reduce any
benefits the Participant would receive under the Plan to an amount that is less
than the benefits the Participant would receive if the amended Participation
Notice did not address such benefit.

 

(v) “Plan Administrator” means the Board or any committee duly authorized by the
Board to administer the Plan. The Plan Administrator may be, but is not required
to be, the Compensation Committee of the Board. The Board may at any time
administer the Plan, in whole or in part, notwithstanding that the Board has
previously appointed a committee to act as the Plan Administrator.

 

(w) “Regular Severance” means any Covered Termination that is not a Change in
Control Severance.

 

(x) “Stock Award” means any and all compensatory stock awards (including
Options) and stock rights (including, without limitation, restricted stock,
restricted stock units and stock appreciation rights) granted to a Participant
with respect to Nuvelo stock in exchange for services rendered or to be rendered
to Nuvelo and which entitle the Participant to receive either common stock of
Nuvelo or some other pecuniary benefit determined by reference to Nuvelo common
stock, other than any stock awards granted to a Participant which expressly
provide that this Plan shall not apply to such Stock Awards.

 

(y) “Vested” means that the Stock Award is, in the case of an Option,
exercisable in full and, in the case of all other Stock Awards, that the Stock
Award is not subject to Nuvelo’s right (whether conditional or unconditional) to
reacquire the Stock Award due to forfeiture or repurchase at less than the fair
market value of the stock or Stock Award.

 

3. ELIGIBILITY FOR BENEFITS.

 

(a) General Rules. Subject to the provisions set forth in this Section and
Section 7, in the event of a Change in Control, Nuvelo will provide the change
in control benefits described in Sections 4 and 5 of the Plan to the affected
Participants. Subject to the provisions set forth in this Section and Section 7,
in the event of a Regular Severance, Nuvelo will provide the severance benefits
described in Section 6 of the Plan to the affected Participant.



--------------------------------------------------------------------------------

(b) Exceptions to Benefit Entitlement. An employee who otherwise is a
Participant will not receive benefits under the Plan in any of the following
circumstances, as determined by Nuvelo in its sole discretion:

 

(i) The employee voluntarily terminates employment with Nuvelo in order to
accept employment with another entity that is controlled (directly or
indirectly) by Nuvelo or is otherwise an affiliate of Nuvelo.

 

(ii) The Participant does not confirm in writing that Participant shall be
subject to Nuvelo’s Confidential Information Agreement.

 

(iii) Except as may be set forth in a Participant’s Participation Notice, the
Participant shall not be entitled to receive the benefits set forth in Sections
5(c) or 6(d) if the Participant has either (i) previously received an
Alternative Continued Medical Benefit or (ii) is eligible for and has not waived
an Alternative Continued Medical Benefit.

 

(c) Termination of Benefits. A Participant’s right to receive the payment of
benefits under this Plan shall terminate immediately if, at any time prior to,
or during, the period for which Participant is receiving benefits hereunder, the
Participant, without the prior written approval of Nuvelo:

 

(i) willfully breaches a material provision of the Participant’s proprietary
information or confidentiality agreement with Nuvelo, as referenced in Section
3(b)(ii);

 

(ii) encourages or solicits any of Nuvelo’s then-current employees to leave
Nuvelo’s employ for any reason or interferes in any other manner with employment
relationships at the time existing between Nuvelo and its then-current
employees;

 

(iii) induces any of Nuvelo’s then-current clients, customers, suppliers,
vendors, distributors, licensors, licensees, or other third parties to terminate
their existing business relationship with Nuvelo or interferes in any other
manner with any existing business relationship between Nuvelo and any
then-current client, customer, supplier, vendor, distributor, licensor, licensee
or other third party.

 

4. CHANGE IN CONTROL STOCK AWARD VESTING BENEFITS

 

Effective upon a Change in Control, a Participant shall receive the following
benefits associated with any Stock Awards which remain outstanding as of the
effective date of the Change in Control:

 

(a) Change in Control Vesting Benefit. If the Participant is still employed on
the effective date of the Change in Control, to the extent the Participant holds
any Stock Award that is not fully Vested, one hundred percent (100%) of each
Stock Award shall immediately become Vested.

 

(b) Vesting Benefit for Covered Termination Preceding Change in Control. If the
Participant is not employed on the effective date of the Change in Control but
the Participant’s employment terminated pursuant to a Covered Termination during
the one (1) month period ending on the effective date of the Change in Control,
the Stock Awards held by the Participant that were not Vested on the date of the
Participant’s Covered Termination shall become Vested as of the effective date
of the Change in Control.

 

(c) Coordination with Outstanding Stock Awards. In the event the provisions of
this Section 4 would adversely affect a Stock Award outstanding on the date this
Section 4 is adopted by Nuvelo, this Section 4 shall not apply to such Stock
Award without the consent of the Participant.



--------------------------------------------------------------------------------

5. CHANGE IN CONTROL SEVERANCE BENEFITS

 

(a) Change in Control Severance Benefits. Upon a Change in Control Severance,
such Participant shall receive the benefits described in Sections 5(b) and 5(c).
Any amounts paid pursuant to this Section 5 shall be subject to all income tax
and employment tax withholding requirements as well as any other applicable
withholding requirements.

 

(b) Cash Severance Benefits. Commencing no later than the first payroll pay date
that is at least ten (10) days after a Change in Control Severance, the
Participant who incurred such Change in Control Severance shall begin to receive
the Base Severance Benefit and the Bonus Severance Benefit.

 

(c) Continued Medical Benefits. Provided that the Participant timely elects
continued coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), Nuvelo shall pay for the Continuation Period the portion of
premiums of each Participant’s group medical, dental, and vision coverage,
including coverage for the Participant’s eligible dependents, that Nuvelo paid
prior to the Change in Control Severance; provided, however, that no such
premium payments (or any other payments for medical, dental or vision coverage
by Nuvelo) shall be made following the effective date of the Participant’s
coverage by a medical, dental or vision insurance plan of a subsequent employer.
Each Participant shall be required to notify Nuvelo immediately if the
Participant becomes covered by a medical, dental or vision insurance plan of a
subsequent employer. No provision of this Plan will affect the continuation
coverage rules under COBRA, except that Nuvelo’s payment of any applicable
insurance premiums during the Continuation Period will be credited as payment by
the Participant for purposes of the Participant’s payment required under COBRA.
Therefore, the period during which a Participant may elect whether or not to
continue Nuvelo’s group medical, dental or vision coverage under COBRA, the
length of time during which COBRA continuation coverage will be made available
to the Participant, and all other rights and obligations of the Participant
under COBRA will be applied in the same manner that such rules would apply in
the absence of this Plan. At the conclusion of the Continuation Period, the
Participant will be responsible for the entire payment of premiums required
under COBRA for the remainder, if any, of the COBRA continuation period. For
purposes of this Section 5(c), applicable premiums paid by Nuvelo during the
Continuation Period shall not include any amounts payable by the Participant
under a Section 125 health care reimbursement plan, which amounts, if any, are
the sole responsibility of the Participant. Nuvelo’s sole obligation pursuant to
this Section 5(c) is to pay the premium for any COBRA coverage during the
Continuation Period. If the Participant or his spouse or his dependents cannot
remain eligible for continued COBRA coverage for the entire Continuation Period,
Nuvelo shall have no obligation to provide individual medical, dental, and
vision coverage for the individual(s) who cease to be so eligible for the
remainder of the Continuation Period.

 

6. REGULAR SEVERANCE BENEFITS.

 

(a) Regular Severance Benefit. Upon a Regular Severance, such Participant shall
receive the benefits described in Sections 6(b) – 6(d), below. Any amounts paid
pursuant to this Section 6 shall be subject to all income tax and employment tax
withholding requirements as well as any other applicable withholding
requirements.

 

(b) Base Severance Benefit. Commencing no later than the first payroll pay date
that is at least ten (10) days after such Regular Severance, such Participant
shall begin to receive from Nuvelo the Base Severance Benefit.

 

(c) Credit Toward Vesting Requirements. With respect to any Stock Awards that
are outstanding on the date of the Change in Control, the Participant shall be
immediately credited with an additional twelve (12) months of service for the
purposes of determining the portions of such Stock Awards that are Vested.

 

(d) Continued Medical Benefits. Such Participant shall receive the Continued
Medical Benefits as set forth in Section 5(c).



--------------------------------------------------------------------------------

7. LIMITATIONS ON BENEFITS

 

(a) Release. In order to be eligible to receive benefits under Sections 3, 4, 5,
and 6 of the Plan, a Participant (or, in the case of Participant’s death or
disability that qualifies as a Covered Termination, the Participant’s legal
representative) must execute, following a Covered Termination or a Change in
Control, a general waiver and release in the form generally in use by Nuvelo at
the time of such Covered Termination or Change in Control and such release must
become effective in accordance with its terms. Nuvelo, in its sole discretion,
may modify the form of the required release to comply with applicable federal
and state law and shall determine the form of the required release.

 

(b) Certain Reductions and Offsets. Notwithstanding any other provision of the
Plan to the contrary, a Covered Benefit payable to a Participant under this Plan
shall be reduced (but not below zero) by any Alternative Benefit to such Covered
Benefit payable by Nuvelo to such individual under any other policy, plan,
program or arrangement, including, without limitation, a contract between the
Participant and any entity, covering such individual. Furthermore, to the extent
that any federal, state or local laws, including, without limitation, so-called
“plant closing” laws or statutory severance requirements, require Nuvelo to give
advance notice or make a payment of any kind to a Participant because of that
Participant’s involuntary termination due to a layoff, reduction in force, plant
or facility closing, sale of business, change in control, or any other similar
event or reason, the benefits payable under this Plan shall either be reduced in
an amount corresponding to the amount of such notice or severance (but not to an
amount less than zero). The benefits provided under this Plan are intended to
satisfy any and all statutory obligations that may arise out of a Participant’s
involuntary termination of employment for the foregoing reasons, and the Plan
Administrator shall so construe and implement the terms of the Plan.

 

(c) Mitigation. Except as otherwise specifically provided herein, a Participant
shall not be required to mitigate damages or the amount of any payment provided
under this Plan by seeking other employment or otherwise, nor shall the amount
of any payment provided for under this Plan be reduced by any compensation
earned by a Participant as a result of employment by another employer or any
retirement benefits received by such Participant after the date of the
Participant’s termination of employment with Nuvelo.

 

(d) Non-Duplication of Benefits. Except as otherwise specifically provided for
herein, no Participant is eligible to receive benefits under this Plan more than
one time. This Plan is designed to provide certain severance pay and change of
control benefits to Participants pursuant to the terms and conditions set forth
in this Plan and any associated Participation Notice. The payments pursuant to
this Plan are in addition to, and not in lieu of, any unpaid salary, bonuses or
benefits to which a Participant may be entitled for the period ending with the
Participant’s Covered Termination and/or a Change in Control.

 

(e) Indebtedness of Participants. If a terminating employee is indebted to
Nuvelo or an affiliate of Nuvelo at his or her termination date, Nuvelo reserves
the right to offset any Covered Benefits under the Plan by the amount of such
indebtedness.

 

(f) Parachute Payments.

 

(i) Best-After Tax Result. If any payment or benefit a Participant would
receive, from Nuvelo or otherwise, whether or not pursuant to this Plan, in
connection with a Change in Control (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code, or any comparable federal,
state, or local excise tax (such excise taxes, together with any interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Participant shall be entitled to receive the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Participant’s receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits



--------------------------------------------------------------------------------

constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order unless the
Participant elects in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the date on
which the event that triggers the Payment occurs): reduction of cash payments;
cancellation of accelerated vesting of stock awards; and reduction of employee
benefits. In the event that acceleration of vesting of stock award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of the Participant’s stock awards unless the
Participant elects in writing a different order for cancellation.
Notwithstanding the foregoing, the Participant shall be permitted to elect to
reduce any payments or benefits constituting “parachute payments,” even if the
provisions of this Section 7(f) would not otherwise require such reduction,
provided that such election is made in writing prior to the date of the event
that triggers the payments or benefits (or, if made on or after such date, is
approved by the Company).

 

(ii) Use of Third Party Expert. The accounting firm engaged by Nuvelo for the
purpose of rendering general tax advice as of the day prior to the effective
date of the Change in Control shall perform the calculations required by this
Section 7(f). If the accounting firm so engaged by Nuvelo is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, Nuvelo shall appoint a nationally recognized accounting firm to make
the determinations required hereunder. Nuvelo shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to Nuvelo and the Participant within fifteen (15) calendar days after the date
on which the Participant’s right to a Payment is triggered (if requested at that
time by Nuvelo or the Participant) or such other time as requested by Nuvelo or
the Participant. If the accounting firm determines that no Excise Tax is payable
with respect to a Payment to a Participant, it shall furnish Nuvelo and the
Participant with an opinion reasonably acceptable to Participant that no Excise
Tax will be imposed with respect to such Payment. Any good faith determinations
of the accounting firm made hereunder shall be final, binding, and conclusive
upon Nuvelo and the Participant.

 

8. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

 

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations, and
other actions of the Plan Administrator shall be binding and conclusive on all
persons.

 

(b) Amendment or Termination. Nuvelo reserves the right to amend or terminate
this Plan or the benefits provided hereunder at any time; provided, however,
that no such amendment or termination shall occur following a Change in Control
or a Covered Termination as to any Participant who would be adversely affected
by such amendment or termination unless such Participant consents in writing to
such amendment or termination. Any action amending or terminating the Plan shall
be in writing and executed by a duly authorized officer of Nuvelo. Unless
otherwise required by law, no approval of the shareholders of Nuvelo shall be
required for any amendment or termination including any amendment that increases
the benefits provided under any Stock Award. In the event that the adoption of
this Plan results in any benefits to be received by a Participant (whether such
benefit is provided hereunder or otherwise) to be subject to the “plan failure”
provisions of Section 409A(a)(1) of the Code, notwithstanding any provision of
this Plan to the contrary, this Plan shall be automatically deemed reformed as
follows: (x) in the event some such benefits would not be subject to Section
409A(a)(1) by virtue of not being nonqualified deferred compensation or are
benefits that would not be subject to Section 409A(a)(1) of the Code by virtue
of being benefits deferred prior to January 1, 2005 (the “Grandfathered
Benefits”), the Plan shall be deemed null and void to the minimum extent
necessary to preserve the maximum amount of Grandfathered Benefits, and (y) to
the extent the Plan is deemed null and void pursuant to the preceding clause (x)
with respect to the Cash Severance Benefits, the Plan shall be deemed to provide
the Cash Severance Benefits pursuant to terms and conditions substantially
similar to this Plan except



--------------------------------------------------------------------------------

that there shall be no duplication under the Plan of the Grandfathered Benefits;
provided, however, that the Plan shall also contain such terms and conditions as
determined by the Board as may be reasonably necessary for the Cash Severance
Benefits under the Plan to not be subject to the provisions of Section
409A(a)(1) of the Code.

 

9. TERMINATION OF CERTAIN EMPLOYEE BENEFITS.

 

Except as provided herein, all employee benefits other than health insurance and
life insurance (such as disability and 401(k) plan coverage) terminate as of a
Participant’s employment termination date (except to the extent that a
conversion privilege may be available thereunder).

 

10. NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of Nuvelo or (ii) to interfere with the right of
Nuvelo to discharge any employee or other person at any time, with or without
cause, which right is hereby reserved.

 

11. LEGAL CONSTRUCTION.

 

This Plan shall be governed by and construed under the laws of the State of
California (without regard to principles of conflict of laws), except to the
extent preempted by ERISA.

 

12. CLAIMS, INQUIRIES AND APPEALS.

 

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing. The Plan
Administrator is:

 

Nuvelo, Inc.

Attn: Senior Vice President - Human Resources

675 Almanor Avenue

Sunnyvale, CA 94085

 

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

 

(1) the specific reason or reasons for the denial;

 

(2) references to the specific Plan provisions upon which the denial is based;

 

(3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right,
if applicable, to bring a civil action under section 502(a) of ERISA following a
denial on review of the claim, as described in Section 12(c) – (f) below.

 

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.



--------------------------------------------------------------------------------

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied may appeal the
denial by submitting a request for a review to the Review Panel (defined below)
within sixty (60) days after the application is denied. A request for a review
shall be in writing and shall be addressed to:

 

Review Panel

Nuvelo, Inc.

Attn: Senior Vice President - Human Resources

675 Almanor Avenue

Sunnyvale, CA 94085

 

The Review Panel shall be comprised of two (2) or more persons to be appointed
by Nuvelo. The applicant (or his or her representative) must submit the appeal
within sixty (60) days after the application is denied (or deemed denied). The
Review Panel will give the applicant (or his or her representative) an
opportunity to review pertinent documents in preparing a request for a review.

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant, or
his or her representative, to submit) written comments, documents, records, and
other information relating to his or her claim. The applicant (or his or her
representative) shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to his or her claim. The review shall take into account all comments, documents,
records and other information submitted by the applicant (or his or her
representative) relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

(d) Decision on Review. The Review Panel will act on each request for review
within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Review Panel is to render its decision on the review. The Review Panel
will give prompt, written or electronic notice of its decision to the applicant.
Any electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Review Panel confirms the denial of the application
for benefits in whole or in part, the notice will set forth, in a manner
calculated to be understood by the applicant, the following:

 

(1) the specific reason or reasons for the denial;

 

(2) references to the specific Plan provisions upon which the denial is based;

 

(3) a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

 

(4) a statement of the applicant’s right, if applicable, to bring a civil action
under section 502(a) of ERISA.

 

(e) Rules and Procedures. The Plan Administrator and/or the Review Panel may
establish rules and procedures, consistent with the Plan and with ERISA, as
necessary and appropriate in carrying out its responsibilities in reviewing
benefit claims. If the applicant wishes to submit additional information in
connection with an appeal from the denial of benefits, he or she may be required
to do so at his or her own expense.



--------------------------------------------------------------------------------

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 12(a) above, (ii) has
been notified by the Plan Administrator that the application is denied, (iii)
has filed a written request for a review of the application in accordance with
the appeal procedure described in Section 12(c) above, and (iv) has been
notified that the Review Panel has denied the appeal. Notwithstanding the
foregoing, if the Review Panel does not respond to a Participant’s claim or
appeal within the relevant time limits specified in this Section 12, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

13. BASIS OF PAYMENTS TO AND FROM PLAN.

 

All benefits under the Plan shall be paid by Nuvelo. The Plan shall be unfunded,
and benefits hereunder shall be paid only from the general assets of Nuvelo.

 

14. OTHER PLAN INFORMATION.

 

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to Nuvelo (which is the “Plan Sponsor” as that term is used in ERISA)
by the Internal Revenue Service is 36-3855489. The Plan Number assigned to the
Plan by the Plan Sponsor pursuant to the instructions of the Internal Revenue
Service is 506.

 

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

 

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is Nuvelo, Inc., Attn: Senior Vice President of
Human Resources, ABC, ABC.

 

(d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is Nuvelo, Inc., Attn: Senior Vice President - Human
Resources, 675 Almanor Avenue, Sunnyvale, CA 94085. The Plan Sponsor’s and Plan
Administrator’s telephone number is (408) 215-4000. The Plan Administrator is
the named fiduciary charged with the responsibility for administering the Plan.

 

15. STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by Nuvelo,
Inc.) are entitled to certain rights and protections under ERISA. If you are an
Eligible Employee, you are considered a participant in the Plan for the purposes
of this Section 15 and, under ERISA, you are entitled with respect to benefits
covered by ERISA to:

 

Receive Information About Your Plan And Benefits

 

  (a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable,1 filed by
the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration;

 

  (b) Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable,2 and an updated (as necessary) Summary
Plan Description. The Administrator may make a reasonable charge for the copies;
and

 

--------------------------------------------------------------------------------

1 Note: the Plan, as of the date of its adoption, is not subject to the
requirement of filing such an annual report.

2 Note: the Plan, as of the date of its adoption, is not subject to the
requirement of filing such an annual report.



--------------------------------------------------------------------------------

  (c) Receive a summary of the Plan’s annual financial report, if applicable.3
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report, if applicable.

 

Prudent Actions By Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable,4 and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Administrator.

 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order or a medical child support order, you may
file suit in a state or Federal court.

 

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance With Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

16. GENERAL PROVISIONS.

 

(a) Notices. Any notice, demand or request required or permitted to be given by
either Nuvelo or a Participant pursuant to the terms of this Plan shall be in
writing and shall be deemed given when delivered personally or deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the parties, in
the case of Nuvelo, at the address set forth in Section 12(a) and, in the case
of a Participant, at the address as set forth in Nuvelo’s employment file
maintained for the Participant as previously furnished by the Participant or
such other address as a Party may request by notifying the other in writing.

 

(b) Transfer and Assignment. The rights and obligations of Participant under
this Plan may not be transferred or assigned without the prior written consent
of Nuvelo. This Plan shall be binding upon any surviving entity resulting from a
Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
Nuvelo without regard to whether or not such person or entity actively assumes
the obligations hereunder.

 

--------------------------------------------------------------------------------

3 Note: the Plan, as of the date of its adoption, is not subject to the
requirement of providing a summary annual report.

4 Note: the Plan, as of the date of its adoption, is not subject to the
requirement of filing such an annual report.



--------------------------------------------------------------------------------

(c) Waiver. Any Party’s failure to enforce any provision or provisions of this
Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any Party from thereafter enforcing each and every other
provision of this Plan. The rights granted the Parties herein are cumulative and
shall not constitute a waiver of any Party’s right to assert all other legal
remedies available to it under the circumstances.

 

(d) Severability. Should any provision of this Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired.

 

(e) Section Headings. Section headings in this Plan are included for convenience
of reference only and shall not be considered part of this Plan for any other
purpose.

 

17. EXECUTION.

 

To record the adoption of the Plan as set forth herein, Nuvelo, Inc. has caused
its duly authorized officer to execute the same as of the Effective Date.

 

NUVELO, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------